Citation Nr: 0303385	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  00-22 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for residuals of laparotomy with drainage 
of retroperitoneal hematoma and hematoma of the left hip.  

(The issue of entitlement to an increase in the 10 percent 
evaluation currently assigned for residuals of a fracture of 
the symphysis pubis and right sacroiliac articulation, is the 
subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1972 to December 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the RO which 
denied increased ratings for the disabilities now at issue on 
appeal.  A personal hearing at the RO was held in November 
2000.  

With respect to the issue of an increased rating for 
residuals of a fracture of the symphysis pubis and right 
sacroiliac articulation, the Board is undertaking additional 
development on pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing the issue.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the veteran's 
claim for an increased rating for a laparotomy scar has been 
obtained by VA.  

2.  The well-healed laparotomy scar measures no more than 22 
x 2 cm., is not sensitive or tender to palpation, is not 
poorly nourished with ulcerations, is not adherent, or 
associated with any underlying soft tissue damage or frequent 
loss of skin, and there is no tissue loss; medical 
examination found no functional limitation attributable to 
the scar.  


CONCLUSION OF LAW

The criteria for an increased evaluation for service-
connected residuals of laparotomy with drainage of 
retroperitoneal hematoma and hematoma of the left hip are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.118, Part 4, including Diagnostic Code 7804 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issues on appeal at this time. The Board 
concludes that discussions as contained in the initial July. 
2000 rating decision, in the August 2000 statement of the 
case, in the supplemental statement of the case dated in 
December 2000, and in letters dated in July 2000 and December 
2000 have provided the veteran with sufficient information 
regarding the applicable rules.  The letters, the statement 
of the case, and the supplemental statement of the case 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefit 
sought.  The letter also notified the veteran of which 
evidence was to be provided by the veteran and which by the 
VA.  Thus, the veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.   Where the appellant has been fully notified and 
is aware of the type of evidence required to substantiate his 
claim, and where there has been extensive factual development 
of the case which indicates that no additional assistance 
would aid in further developing the claim, no further 
development pursuant to the VCAA is required.  Wensch v. 
Principi, 15 Vet. App. 362 (2001), (citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Factual Background

By rating action in July 1975, service connection was 
established, in part, for residuals of laparotomy with 
drainage of retroperitoneal hematoma and hematoma of the left 
hip, based on evidence of treatment for the disability in 
service.  A 10 percent evaluation was assigned, effective 
from December 15, 1974, the day following the veteran's 
discharge from military service, and remained in effect until 
he filed this claim.  38 C.F.R. § 3.400(b)(2)(i) (2002).  

In January 2000, the veteran submitted his request for an 
increased rating.

When examined by VA in March 2000, the veteran worked as a 
mail handler for the US Postal Service for approximately 14 
years.  On examination of the scar, the veteran was not in 
any acute distress.  There was a right paramedial incisional 
scar from the upper abdominal area to below the umbilicus, 
measuring 22 x 1.5 cm.  The scar was well healed and was not 
sensitive or painful to touch.  There was no evidence of an 
incisional hernia or keloid formation, or any reaction within 
the scar.  The facia was completely intact.  The pertinent 
diagnosis was well healed laparotomy scar - asymptomatic.  

At a personal hearing at the RO in November 2000, the veteran 
testified that he had chronic pain in his left hip and spasms 
in his abdomen and lower back.  

When examined by VA in November 2000, there was a laparotomy 
scar on the veteran's abdomen.  He occasionally used 
hydrocortisone cream in the area near his umbilicus where his 
belt contacted the scar and sometimes caused an itchy rash.  
The veteran reported that remainder of the scar did not cause 
him any problems.  On examination, the scar ran 
longitudinally across the mid abdomen area and measured 17.5 
cm. in length and was 1.5 to 2 cm. at its greatest diameter.  
There was a slightly erythematous papular rash in a small 
area roughly 2 cm in diameter adjacent to the umbilicus.  
There was no evidence of ulceration or breakdown of the skin 
anywhere.  The lesion was not tender or adherent.  The 
texture of the scar was somewhat atrophic and smooth.  Some 
areas were slightly elevated and some were slightly 
depressed, but overall, the scar was even.  There was no 
underlying tissue loss, inflammation, edema, or keloid 
formation.  The color of the scar was slightly hyperpigmented 
distally and slightly hypopigmented superiorly.  The scar was 
not disfiguring, and the veteran reported that he had no 
limitation of motion from the scar.  

Increased Ratings - In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Analysis

Initially, the Board notes that the rating criteria for 
disabilities of the skin were revised, effective August 30, 
2002.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In the instant case, the Board is satisfied that the current 
medical evidence of record includes sufficient clinical 
findings to consider the claim for an increased rating for 
the laparotomy scar under the old and the revised 
regulations.  As will be discussed in detail below, the 
veteran is currently assigned the maximum rating possible 
under any of the rating codes for a tender and painful scar.  
In the absence of any limitation of motion due to the scar, a 
rating in excess of 10 percent under either the old or the 
revised rating criteria is not possible.  Accordingly, the 
Board finds that remanding the appeal to the RO would serve 
no useful purpose and would only delay adjudication of the 
veteran's appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis, at 430 (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

The veteran's laparotomy scar is assigned a 10 percent 
evaluation under Diagnostic Code (DC) 7804, which is the 
highest rating possible under either the old or the revised 
rating criteria for a tender and painful scar.  

The only other provision of the rating code which could 
afford the veteran a higher rating is under DC 7801, for 
scars other than the head, face, or neck, that are deep or 
that cause limitation of motion.  For the next higher rating 
of 20 percent, this provision of the rating code requires 
that the scar exceed an area of 12 square inches (77-sq. 
cm.).  Here, the veteran's scar is shown to be a maximum of 
22 cm in length (although the most recent VA examination 
indicated that the scar was 17.5 cm in length), and is 2 cm 
at its widest point, for a total square area of 44 cm., or 
less than 7 square inches.  Thus, a higher evaluation under 
this provision of the rating code is not possible.  38 C.F.R. 
§ 4.118, DC 7801 (2002).  

Additionally, there is no evidence of any functional 
impairment caused by the laparotomy scar.  In fact, on recent 
VA examination in November 2000, the veteran reported that 
the scar did not cause him any limitation in range of motion.  
In light of the above, the Board finds no basis for the 
assignment of a rating in excess of 10 percent for the 
laparotomy scar.  


ORDER

An increased rating for service-connected residuals of 
laparotomy with drainage of retroperitoneal hematoma and 
hematoma of the left hip is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

